DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 13-16 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 18 includes a new limitation that states: “a respective centerline of the respective cross-sectional profile of each of the respective connecting struts” wherein it is unclear if this centerline is the same as the respective centerline mentioned earlier in the claim. Furthermore, the last paragraph of claim 1 is substantially similar to the fourth paragraph of claim 1 that was previously presented and so it appears to be largely redundant except for the portion that states: “entirely over the length of each of the connecting struts including from the inner end to the outer end of each of the respective connecting struts.” 
Claims 2-4, 7-11 and 13-16 are also rejected by virtue of their dependence on a rejected claim. 
Claim 21 discloses a new limitation that states: “the cross-sectional profile of the respective connecting struts is such that a respective centerline of the respective cross-sectional profile of each of the respective connecting struts is generally parallel with the outflow direction of the air flowing out through the frame opening, entirely over the length of each of the connecting struts including from the inner end to the outer end of each of the respective connecting struts.” However, this claim also states: “the connecting-strut angle of the relevant connecting strut increases over the length of the connecting strut from the inner end thereof to the outer end thereof, the connecting-strut angle being in a range of from 40° to 60° at the inner end and increasing to an angle in a range of from 55° to 75° up to the outer end.” Hence, there are several angles at which the connecting strut is angled at a first angle at the inner end that is more acute than the second angle at the outer end. In this scenario, if the outflow direction of air is parallel to the centerline of the cross-sectional profile of a respective strut at the inner end (as shown in Figure 4), it is unclear how this same outflow direction of air is parallel to the cross-sectional profile’s centerline at the outer end. In other words, as depicted in annotated Figure A below, the centerline varies from the inner end to the outer end and so it appears that the outflow direction of air flow cannot be parallel at both ends simultaneously, i.e., entirely over the length from the inner end to the outer end as claimed. Hence, it is unclear if this outflow direction of the air is somehow different at different sections of each connecting strut thereby satisfying all claimed limitations. This 

    PNG
    media_image1.png
    311
    320
    media_image1.png
    Greyscale
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubakida et al. (herein Tsubakida) (US Patent No. 6,024,536) Regarding Claims 17-20:In Figures 1-11 Tsubakida discloses a motor vehicle (vehicle with engine room 1, see Figure 1), comprising a radiator fan module (6) comprising a frame device (13), the frame device comprising a frame opening (opening formed in 22, see Figure 3) in which a motor seat (20) for receiving a motor (6a) is arranged (see Figure 2), wherein the  by Gossling) or discontinuously from the inner end of the connecting strut to the outer end of the connecting strut, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubakida (US Patent No. 6,024,536) as evidenced by Gossling et al. (herein Gossling) (US PG Pub 2015/0176596).
Regarding Claim 1:In Figures 1-11 Tsubakida discloses a motor vehicle (vehicle with engine room 1, see Figure 1), comprising a radiator fan module (6) comprising a frame device (13), the frame device comprising a frame opening (opening formed in 22, see Figure 3) in which a motor seat (20) for receiving a motor (6a) is arranged (see Figure 2), wherein the motor seat (20) is connected to a frame edge (22) of the frame opening by connecting struts (fixed blades 21), wherein each connecting strut (21) comprises an inner end (at P1, see Figure 4) connected to the motor seat and an outer end (at P2, see Figure 4) connected to the frame edge of the frame opening, wherein a connecting-strut angle (attack angle γ, see Figure 9) of the respective cross-sectional profile (cross-sectional profile shown in Figure 9) of each of the respective connecting struts (21) is such that a respective centerline (S1) of the cross- sectional profile of each of the respective connecting struts (21) is generally parallel with the outflow direction of the air flowing out through the frame opening (as shown in Figure 9, the discharged air flow is generally parallel to the center line S1), over the length of each of the connecting struts from the inner end to the outer end of each of the respective connecting struts (as stated in claim 1, each fixed blade has a single attack angle γ indicating that this angle is constant from the inner end P1 to the outer end P2), such that the flow resistance of the respective connecting struts is as low as possible (as discussed in column 6, lines 14-32, the attack angle γ is controlled between 30° to 70° thereby maximizing the quantity of air flow and ensuring the least air flow resistance as shown by the graph in Figure 8);  wherein the cross-sectional profile of each of the respective connecting struts is such that a respective centerline of the respective cross-sectional profile of each of the Regarding Claim 2:In Figures 1-11 Tsubakida discloses a frame device (13), wherein each connecting strut (21) is configured such that it has as little an air-deflecting effect as possible (as discussed in column 6, lines 14-32, the attack angle γ is controlled between 30° to 70° thereby maximizing the quantity of air flow and ensuring the least air flow resistance as shown by the graph in Figure 8. This indicates that the air is deflected as little as possible in order to ensure the largest quantity of air delivery).Regarding Claim 3:In Figures 1-11 Tsubakida discloses a frame device (13), wherein the connecting-strut angle (attack angle γ) of the relevant connecting strut is the angle between a tangent (S2) to the frame opening and the profile center line (S1) of the cross-sectional profile of the connecting strut, the connecting- strut angle of the relevant connecting strut being constant over the entire length of the connecting strut (as stated in claim 1, each fixed blade has a single attack angle γ indicating that this angle is constant from the inner end P1 to the outer end P2).Regarding Claim 4:In Figures 1-11 Tsubakida discloses a frame device (13), wherein the connecting-strut angle of the relevant connecting strut is constant over the entire length of the connecting strut from the inner end to the outer end of the connecting strut (as stated in claim 1, each fixed blade has a single attack angle γ indicating that this angle is constant from the inner end P1 to the outer end P2).Regarding Claim 7:Regarding Claims 8-10:In Figures 1-11 Tsubakida discloses a frame device (13), wherein the profile thickness of the profile of the relevant connecting strut is adapted depending on the strength requirements imposed on the connecting strut (extremely well known in the art) (per claim 8) and wherein the thickness can be varied between the inner end and the outer end (per claim 9) (as shown in and alternative embodiment in Figure 11, the profile thickness can be smaller at the inner end and larger at the outer end. This embodiment would also satisfy the limitations of claim 1). Note: Thickness can be measured in either a radial plane or an axial plane. Regarding Claim 13:In Figures 1-11 Tsubakida discloses a frame device (13), wherein the length of the cross- sectional profile of the relevant connecting strut varies over the length of the connecting strut from the inner end thereof to the outer end thereof (as shown in and alternative embodiment in Figure 11, the length can be smaller at the inner end and larger at the outer end. This embodiment would also satisfy the limitations of claim 1).Regarding Claim 14:In Figures 1-11 Tsubakida discloses a frame device (13), wherein the cross-sectional profile of the relevant connecting strut is configured as a substantially rectangular cross-Regarding Claim 15:In Figures 1-11 and 15, Tsubakida discloses a frame device (13), wherein at least one of the ends of the profile is rounded and suitable in terms of aerodynamics or manufacturing (as seen in an alternative embodiment in Figure 15, one of the ends could be rounded. This embodiment would also satisfy the limitations of claim 1).Regarding Claim 16:In Figures 1-11 and 15, Tsubakida discloses a frame device (13), wherein the connecting struts (21) are arranged over the periphery of the motor seat radially relative to, [[in]] the rotational direction (see Figure 5) of a motor (6a) that can be received in the motor seat (20).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubakida (US Patent No. 6,024,536) in view of Ulrich et al. (herein Ulrich) (US PG Pub 2009/0090314).Tsubakida substantially discloses all the claimed limitations but is silent regarding whether the profile thickness is adapted depending on an injection molding tool to be filled in order to injection-mold the frame device. However, Ulrich discloses a similar fan in Figure 1 and paragraph [0037] wherein the frame is injection molded along with connecting struts (22) in a single piece. It is further known that the complex shapes injection molded in this manner would be dependent on an injection molding tool and its filling requirements.
Hence, based on Ulrich’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized .
Response to Arguments
Applicant has argued that Tsubakida fails to disclose: “the relevant connecting strut decreases continuously or discontinuously from the inner end of the connecting strut to the outer end of the connecting strut, wherein the cross-sectional profile of each of the respective connecting struts is such that a respective centerline of the respective cross-sectional profile of each of the respective connecting struts is generally parallel with the outflow direction of the air flowing out through the frame opening.”  It is argued that since Tsubakida discloses that the outflow direction of air flowing out through the frame opening collides with the respective connecting strut and therefore is not parallel to the respective connecting strut. While this is true, as seen clearly in Figure 9, after colliding with the respective connecting strut, the outflow direction of air is redirected to be clearly parallel to the centerline of the cross-sectional profile of said connecting strut and therefore anticipates the current claim verbiage which broadly refers to the two being “generally parallel”. In order to overcome Tsubakida’s teachings, the claim would have to be amended to read: wherein the cross-sectional profile of each of the respective connecting struts is such that a respective centerline of the respective cross-sectional profile of each of the respective connecting struts is generally parallel with the outflow direction of the air flowing out through the frame opening, over the entire length of the centerline. Amending the claims in this manner would overcome Tsubakida’s teachings since Tsubakida’s airflow is only parallel to the centerline over a partial length of the centerline and not the entire length of the centerline as shown in Figure 9. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746